ON MOTION

ORDER

The parties advise that they have reached agreement to settle this matter, and that consideration of this appeal is no longer necessary. The parties jointly move for remand to the district court in order to allow that court to consider their motion for vacatur of that court’s judgment. We apply the procedure followed in Taurus IP, LLC v. Ford Motor Co., 315 Fed.Appx. 252 (Fed.Cir.2008) (non-prece-dential).
Accordingly,
IT IS ORDERED THAT:
(1) The motion is granted, and the case is remanded to the district court so that the parties may request that court to consider vacating its judgment due to settlement.
(2) The motion to dismiss is denied as moot.
(3) Each side shall bear its own costs.